Title: To George Washington from Benjamin Lincoln, 11 January 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War office Jany 11th 1782
                  
                  By a late resolve of Congress all officers under the rank of Brigadier not in the line of any State nor annexed to any corps are discharged the service saving such as the secretary at war shall return to Congress as necessary to be retained.
                  I beg your Excellency would mention such as are necessary to be kept either from polacy or otherwise—If I remember right you gave me reason to hope for your advice in this matter before the resolve passed.  I have the honor to be Dear General Your Affectionate hum. Ser.
                  
                     B. Lincoln
                     
                  
               